260 P.3d 208 (2011)
172 Wash. 2d 1009
STATE of Washington, Respondent,
v.
Kevin Lee CROSS, Petitioner.
No. 84795-9.
Supreme Court of Washington.
September 7, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Owens, J.M. Johnson and Wiggins, considered at its September 6, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the car search issue and the case is *209 remanded to the Court of Appeals Division Two for reconsideration in light of Supreme Court No. 83525-0, State of Washington v. Robinson, 171 Wash.2d 292, 253 P.3d 84 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE